Citation Nr: 1201721	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a November 2009 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran is currently diagnosed with PTSD.

2.  The competent medical evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed PTSD and his military service.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD, which he contends is due to military sexual trauma.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

Stegall concerns

In November 2009, the Board remanded the case in order for the agency of original jurisdiction (AOJ) to obtain VA medical opinions pertaining to the Veteran's PTSD claim.  The AOJ was also to obtain outstanding VA treatment records and request additional service records from the National Personnel Records Center (NPRC).  The claim was then to be readjudicated.

The record demonstrates that appropriate inquiries were made to the NPRC and the Department of the Navy; no additional service records, aside from duplicates, were obtained.  The Veteran's updated VA treatment records were also obtained and associated with the claims folder.  Subsequently, the Veteran was afforded VA examinations in March 2010 and April 2011, which will be discussed below.  As indicated above, a SSOC was issued in May 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding his service connection claim in January 2007 and February 2007.  The Board need not, however, discuss the sufficiency of either the VCAA notice letters or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection - PTSD

With respect to PTSD, three elements must be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  See M21-1, Part III, 5.14(c)(8).  Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor."  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."
Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to add a new paragraph, § 3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Analysis

As discussed above, in order to establish service connection for PTSD, there must be:  (1) a current medical diagnoses of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011); see also Shedden, supra.

With respect to element (1), current diagnosis, the competent medical evidence of record indicates that the Veteran is currently diagnosed with PTSD.  Specifically, the April 2011 VA examiner reviewed the entire claims folder, including the Veteran's VA treatment records, and opined that the Veteran meets the DSM-IV diagnostic criteria for a diagnosis of PTSD.  He further explained that "[t]his diagnosis is made based on the Veteran's self-report of symptoms and there was no independent confirmation of reported symptoms, other than through previous evaluations that document similar symptoms and similar diagnostic conclusions."  As the conclusions of the April 2011 VA examiner are consistent with those documented in the Veteran's VA treatment records (see the VA treatment records dated December 2006) and multiple VA examination reports (see the VA examination reports dated January 2007 and July 2008), the Board finds that element (1) of 38 C.F.R. § 3.304(f) has been satisfied.  

With respect to critical element (2), combat status or verified stressors, the Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which he relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressors.  See 38 C.F.R. § 3.304(f) (2011).

The Board must determine the credibility and probative value of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The Veteran asserts that he was sexually assaulted aboard the U.S.S. GUAM in March 1980.  See the Veteran's statement dated May 2008.  Specifically, the Veteran contends that the assault occurred in an episode of violent hazing in which he was attacked by six fellow sailors, taken into an engine room, and assaulted in his anus with a broomstick.  See, e.g., the VA treatment records dated December 2006.  The Veteran indicated that he subsequently sought medical treatment for rectal bleeding, but did not report the sexual assault.  See id.

Service treatment records show that the Veteran did seek medical treatment for rectal bleeding twice in March 1980.  Not surprisingly, there is nothing in the March 1980 service treatment records which documents the sexual assault, nor did the treating medical attendant note any findings pertaining to a sexual assault.  

The Veteran has indicated that he became despondent and reclusive after the assault, began to drink heavily, and his military performance suffered.  See the Board hearing transcript dated July 2009.  Notably, there is no indication that the Veteran exhibited any disciplinary problems prior to the alleged assault.  However, a review of the Veteran's service records corroborates his contentions of declining military performance in the years that followed.  Service treatment records dated in June 1981 document an incident in which the Veteran "was in a truck outside of the ship . . . [and] complained of being unable to move his legs."  He indicated that "my ass hurts" and was eventually able to board the ship with the assistance of medical staff.  The June 1981 service treatment record notes that the Veteran's wife "describes heavy drinking lately."  The Veteran was subsequently treated for complaints of depression which military medical personnel related to the "imminent break-up of [his] marriage."  See the service treatment records dated June 1981.

Service personnel records dated August 1981 show that the Veteran received nonjudical punishment for being drunk and disorderly onboard the U.S.S. GUAM on August 30, 1981.  He was sanctioned in February 1982 for disobeying an order of a commissioned officer to get a haircut.  He again received nonjudical punishment in March 1982 for dereliction in the performance of his duties.  He was additionally sanctioned for failure to get a haircut in April 1982.  The Veteran then went AWOL from April to June 1982, for which he received a Summary Court Martial.  He was subsequently discharged and not recommended for reenlistment "due to frequent involvement of a discreditable nature with military authorities, and having performance which is non-contributory to unit readiness and mission accomplishment."

The Board recognizes that the findings of the March 2010 VA examiner do not support the Veteran's contentions of military sexual assault.  Specifically, the March 2010 VA examiner indicated, "[f]rom the standpoint as a gastroenterologist, after reviewing the medical records and examining the patient, it is my medical opinion that it is less likely that the patient's signs and symptoms reported on March 3, 1980 were secondary to trauma due to assault with a broomstick.  My reasons for this opinion are that first the patient denied any pain which should have been present if he had trauma to this area as the cause for bleeding.  Second, the patient had a finding that would explain his symptoms and these findings would not be caused by trauma.  Lastly, if he had had bleeding from the trauma of the anal area, one would expect to find some scar tissue in the area of the anal sphincter on exam."  The Board has considered this opinion and finds that although probative, it is hardly dispositive as to the issue of the occurrence of military sexual assault.  The Veteran has admitted to being ashamed and not forthcoming regarding the symptoms and circumstances of the assault.  Moreover, the Board does not find the absence of anal scar tissue over thirty years after the alleged assault to be conclusive proof that an assault did not occur.

In this case, after carefully reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements of the Veteran and evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  

Given the circumstantial evidence of record corroborating the reported military sexual assault, the Board finds that the in-service stressors identified by the Veteran have been verified as is necessary pursuant to 38 C.F.R. § 3.304(f).

Turning to crucial 38 C.F.R. § 3.304(f) element (3), the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to his military service.  Critically, the April 2011 VA examiner concluded that the Veteran's "reported PTSD symptoms are related to this claimed stressor, and not a stressor prior to or subsequent to military experience (e.g., re-experiencing symptoms are reported to be of this stressor, and not prior, childhood stressors)."  The examiner further indicated that "[t]hese conclusions are based on DSM-IV diagnostic criteria, clinical experience (greater than 20 years with Veterans), and current literature on PTSD and associated conditions."

The April 2011 VA medical opinion appears to have been based upon interview of the Veteran, a thorough review of the claims folder including the Veteran's contentions and service records, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Accordingly, the medical evidence of record demonstrates that the Veteran's PTSD is related to his military service.  Element (3) of 38 C.F.R. § 3.304(f), medical nexus, has also been satisfied.

In sum, for the reasons and bases stated above, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's PTSD is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West Supp. 2011); 38 C.F.R. § 3.102 (2011).  The Board concludes that the Veteran has met all requirements needed to establish service connection for PTSD.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


